FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MIGUEL ROSAS,                                     No. 04-16039
              Petitioner-Appellant,
                v.                                  D.C. No.
                                                   01-0809-LKK
JAMES NIELSEN,
                                                     OPINION
             Respondent-Appellee.
                                           
      Appeal from the United States District Court
          for the Eastern District of California
   Lawrence K. Karlton, Senior District Judge, Presiding

                 Submitted September 16, 2005*
                    San Francisco, California

                     Filed November 4, 2005

       Before: Betty B. Fletcher, John R. Gibson,** and
              Marsha S. Berzon, Circuit Judges.

                        Per Curiam Opinion




   *This panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
   **The Honorable John R. Gibson, Senior United States Circuit Judge
for the Eighth Circuit, sitting by designation.

                                15123
15126                      ROSAS v. NIELSEN




                             COUNSEL

Miguel Rosas, Vacaville, California, in pro se, for the
petitioner-appellant.

Constance L. Picciano, Deputy Attorney General, Sacra-
mento, California, for the respondent-appellee.


                              OPINION

PER CURIAM:

   Miguel Rosas petitioned for a writ of habeas corpus under
28 U.S.C. § 2254 alleging that he was improperly denied
parole and that he was denied due process and effective assis-
tance of counsel at sentencing. The district court denied his
petition and declined to issue a certificate of appealability. We
affirm the district court’s denial of Rosas’s petition with
respect to his first ground for relief, and we dismiss his appeal
with respect to the second ground for lack of jurisdiction.

   On November 2, 1990, Rosas pled no contest to the crime
of second degree murder and was later sentenced to fifteen
years to life in prison. After his first parole hearing the Board
of Prison Terms determined that Rosas was not suitable for
parole, basing its decision, in part, on the circumstances of his
offense.1 The Board further concluded that it was not reason-
  1
   The Statement of Facts the Board relied on explained that Rosas killed
Guerrmo Motta by shooting him twice in the back of the head and a third
time, execution style, behind his ear. Based on these facts, the Board
                            ROSAS v. NIELSEN                         15127
able to expect that Rosas would be found suitable for parole
at any time during the next five years and issued a five-year
denial of parole pursuant to Cal. Penal Code § 3041.5(b)
(2)(B).

   On March 2, 2000, Rosas filed a pro se petition for a writ
of habeas corpus in Solano County Superior Court. His peti-
tion was denied on March 24, 2000. Rosas then filed a peti-
tion with the California Court of Appeal, which was denied
on August 17, 2000. The following month, he filed another
original habeas petition in the California Supreme Court. The
Supreme Court denied the petition on February 28, 2001.

   In the last of his habeas petitions, Rosas alleged that the
denial of parole for five years was improper under Cal. Penal
Code § 3041.5(b) and California Department of Corrections
v. Morales, 514 U.S. 499 (1995), that the Board of Prison
Terms improperly relied on the circumstances of his offense
to deny his parole, and that because his guilty plea in the
underlying offense was not knowing and voluntary, his sen-
tence was imposed without due process and effective assis-
tance of counsel. Rosas then sought habeas relief in the U.S.
District Court for the Eastern District of California. In his ini-
tial federal court petition he raised the same three arguments
he had raised in state court; he also added an ex post facto
challenge to the five-year denial that the magistrate judge
determined he had failed to exhaust in state court. Rosas sub-
sequently filed an amended petition omitting entirely his first
ground for relief challenging the five-year denial based on
Cal. Penal Code § 3041.5(b) and Morales.

stated that Rosas’s crime was carried out in “a manner exhibiting a callous
disregard for the life and suffering of another [and] in a dispassionate and
calculated manner.” The Board concluded that Rosas posed an unreason-
able risk to society. The Board’s denial of parole was also based on
Rosas’s psychiatric reports and his failure to complete necessary programs
while in prison.
15128                    ROSAS v. NIELSEN
   A magistrate judge recommended the denial of Rosas’s
amended petition. First, the judge concluded that the state
court did not err in upholding the denial of parole because the
Board had properly exercised its discretion under California
law and had properly considered the circumstances of Rosas’s
offense. See Cal. Penal Code § 3041.5(b)(2). Second, the
magistrate judge concluded that Rosas’s challenge to his
underlying conviction was untimely because the statute of
limitations expired in 1997, and he filed his first federal
habeas petition in 2001. See 28 U.S.C. § 2244(d)(1); Patter-
son v. Stewart, 251 F.3d 1243, 1246 (9th Cir. 2001). Adopting
the magistrate judge’s findings and recommendations, the dis-
trict court denied relief and later denied Rosas’s request for a
certificate of appealability.

                                 I.

   Rosas contends he is entitled to habeas relief because the
Board of Prison Terms improperly denied his request for
parole. As a preliminary matter, we must determine whether
we have jurisdiction over this claim notwithstanding Rosas’s
failure to obtain a certificate of appealability from the district
court. See Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003)
(stating general rule that certificate of appealability is jurisdic-
tional prerequisite to appellate review of denial of habeas
petition).

   [1] A habeas petitioner must secure a certificate of appeala-
bility where “the detention complained of arises out of pro-
cess issued by a State court.” 28 U.S.C. § 2253(c)(1)(A). The
Ninth Circuit construed this language in White v. Lambert,
370 F.3d 1002 (9th Cir. 2004), cert. denied, 125 S. Ct. 503
(2005), to hold that a certificate of appealability “is not
required when a state prisoner challenges an administrative
decision regarding the execution of his sentence.” Id. at 1010.
Thus, the district court looks at who made “the detention deci-
sion complained of by the state prisoner,” an administrative
                           ROSAS v. NIELSEN                         15129
body or a judicial one, in determining whether a certificate of
appealability is required. Id.

   The “target” of the White petitioner’s complaint was the
state Department of Corrections that ordered him transferred
to a privately-run prison in another state. Id. at 1011. Because
his transfer was the result of an administrative decision “re-
garding the execution of his sentence,” rather than a result of
“process issued by a State court,” no certificate of appeala-
bility was required and this court had jurisdiction to entertain
the appeal. Id. at 1012-13.

   [2] The target of the first ground in Rosas’s petition is not
the State court judgment or sentence derived therefrom, but
the Board of Prison Terms’ administrative decision to deny
his request for parole. That is a decision “regarding the execu-
tion” of his sentence. See id. Therefore, we have jurisdiction
over Rosas’s denial of parole claims notwithstanding his fail-
ure to secure a certificate of appealability.

   We review de novo the district court’s denial of a petition
for habeas relief under 28 U.S.C. § 2254. Id. at 1005 (citing
Alcala v. Woodford, 334 F.3d 862, 868 (9th Cir. 2003)). A
federal court may overturn habeas claims adjudicated on the
merits in state court only if the state court’s decision was
“contrary to, or involved an unreasonable application of,
clearly established federal law” or “was based on an unrea-
sonable determination of the facts.” 28 U.S.C. § 2254(d). A
state court’s findings of fact are entitled to a presumption of
correctness that can only be overcome by a showing of clear
and convincing evidence to the contrary. 28 U.S.C.
§ 2254(e)(1).

   [3] Rosas contends that the Board of Prison Terms violated
his due process rights by relying on the circumstances of his
offense in denying his request for parole.2 The Board of
   2
     Rosas also claimed in his first petition that the denial of parole was
unconstitutional under Morales. Rosas omitted this ground for relief from
his amended petition and has waived that issue on appeal. Poland v. Stew-
art, 169 F.3d 573, 576 n.4 (9th Cir. 1999).
15130                       ROSAS v. NIELSEN
Prison Terms enjoys broad discretion in parole-related deci-
sions. In Re Powell, 755 P.2d 881, 886 (Cal. 1988). In exer-
cise of this broad discretion the Board may deny parole for up
to five years for an inmate convicted of murder if the Board
finds “that it is not reasonable to expect that parole would be
granted at a hearing during the [next five] years.” Cal. Penal
Code § 3041.5(b)(2)(B). If the Board’s determination of
parole suitability is to satisfy due process, there must be some
evidence, with some indicia of reliability, to support the deci-
sion. McQuillion v. Duncan, 306 F.3d 895, 904 (9th Cir.
2002).

   [4] At his parole hearing, Rosas did not dispute the Board’s
recitation of the manner of his victim’s death: two shots in the
back, while the victim was running away, and one shot
execution-style into the back of the victim’s head. Relying on
these undisputed facts, the Board concluded that Rosas had
carried out his crime in a callous, dispassionate, and calcu-
lated manner and that he posed an unreasonable risk to society.3
The Board further supported its decision to deny parole with
Rosas’s psychiatric reports and records recounting his failure
to complete necessary programming while in prison. The cir-
cumstances of Rosas’s crime, along with his psychiatric
reports, constituted evidence with sufficient reliability to sup-
port the Board’s denial of parole. Therefore we cannot con-
clude that the state court’s decision upholding this denial was
“contrary to, or involved an unreasonable application of,
clearly established federal law” or “was based on an unrea-
sonable determination of the facts.” 28 U.S.C. § 2254(d).
  3
   California regulations specifically direct the Board to consider whether
the crime was committed in a “dispassionate and calculated manner such
as an execution-style murder,” in determining whether an inmate con-
victed of murder is suitable for parole. Cal. Code Regs. tit. 15, §§ 2268(b),
2281(c)(1)(B).
                        ROSAS v. NIELSEN                   15131
                               II.

   Rosas also contends that he is entitled to habeas relief
because his guilty plea was not knowing and voluntary,
thereby denying him due process and effective assistance of
counsel at sentencing. The district court dismissed this claim
as time-barred and later denied Rosas’s request for a certifi-
cate of appealability on the issue.

   [5] Unlike Rosas’s claim for denial of parole, the challenge
to his underlying conviction “arises out of process issued by
a State court,” and therefore Rosas must obtain a certificate
of appealability in order for us to entertain his appeal. 28
U.S.C. § 2253(c)(1)(A). A certificate of appealability should
issue only if the petitioner has made a substantial showing of
the denial of a constitutional right. 28 U.S.C. § 2253(c)(2).
Where, as here, the district court dismisses the petition on
procedural grounds, a certificate of appealability should issue
only if the petitioner can show: (1) “that jurists of reason
would find it debatable whether the district court was correct
in its procedural ruling”; and (2) “that jurists of reason would
find it debatable whether the petition states a valid claim of
the denial of a constitutional right.” Slack v. McDaniel, 529
U.S. 473, 484 (2000).

   [6] Rosas has failed to meet this standard with respect to
the district court’s resolution of the statute of limitations
issue. The statute of limitations on habeas corpus petitions
filed by state prisoners in federal court is one year. 28 U.S.C.
§ 2244(d)(1). State prisoners like Rosas, whose convictions
became final prior to the enactment of this one-year statute of
limitations, had until April 24, 1997 to file their petitions.
Patterson v. Stewart, 251 F.3d 1243, 1245-46 (9th Cir. 2001).
Rosas did not file a petition challenging his sentence until
2000. Moreover, nothing in the record suggests that there
were extraordinary circumstances preventing Rosas from peti-
tioning for relief before the limitations period had elapsed. Cf.
Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999). Because
15132                   ROSAS v. NIELSEN
reasonable jurists would not find the district court’s proce-
dural ruling debatable, the district court did not err in denying
Rosas’s request for a certificate of appealability.

                              III.

  We affirm the district court’s denial of Rosas’s petition for
habeas relief with respect to the denial of his request for
parole. We dismiss his appeal from the district court’s denial
of his petition for habeas relief challenging the underlying
judgment. AFFIRMED IN PART, DISMISSED IN PART.